 Case: 6:19-cv-00091-KKC Doc #: 22 Filed: 10/07/19 Page: 1 of 1 - Page ID#: 640



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                    LONDON

MARY ANN LEWIS,                                  CIVIL ACTION NO. 6:19-91-KKC
       Plaintiff,

v.                                                            ORDER

STANDARD INSURANCE COMPANY,
       Defendant.

                                      ********

     This matter having come before the Court by a Stipulation of Dismissal with

prejudice [DE 21],

     IT IS HEREBY ORDERED:

     1. Pending motions in the case are hereby deemed MOOT.

     2. All pending deadlines are considered SET ASIDE.

     3. This action shall be and hereby is dismissed with prejudice and shall be

STRICKEN FROM THE ACTIVE DOCKET.



     Dated October 7, 2019
